Citation Nr: 0817441	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for intraspinal lipoma and 
cord tethering. 



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to September 1977.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision by the Cleveland Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for intraspinal lipoma and cord tethering and 
entitlement to nonservice-connected pension.  It appears that 
the veteran's claim was adjudicated by the Cleveland RO as a 
brokered claim from the Reno RO.  In September 2005, the 
veteran filed a notice of disagreement with both issues.  A 
February 2006 rating decision granted entitlement to 
nonservice-connected pension, which was a full grant of the 
benefit sought.  In April 2006, the veteran perfected his 
appeal in regards to his service connection claim and that is 
the only matter before the Board.  


FINDINGS OF FACT

In a July 2007 written statement (prior to the promulgation 
of a decision in the appeal), the veteran expressed his 
intent to withdraw his appeal seeking service connection (for 
intraspinal lipoma and cord tethering); there is no question 
of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.201, 20.202, 20.204 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

II.	Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a July 2007 written statement, the veteran has withdrawn 
his appeal seeking service connection for intraspinal lipoma 
and cord tethering.  The veteran indicated that he is 
satisfied with the grant of nonservice-connected pension and 
no longer wishes to pursue his appeal seeking service 
connection.  Hence, there is no allegation of error of fact 
or law for appellate consideration on this claim.  
Accordingly, the Board does not have jurisdiction to consider 
an appeal in this matter.






ORDER

The appeal seeking entitlement to service connection for 
intraspinal lipoma and cord tethering is dismissed.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


